FLORIDA SUPREME COURT

                     NOTICE OF CORRECTION
                                                      DATE: November 12, 2020

CASE OF: IN RE: AMENDMENTS TO THE FLORIDA FAMILY LAW
         RULES OF PROCEDURE - FORMS 12.985 (a)-(g)
         (COLLABORATIVE LAW PROCESS)

DOCKET NO.: SC19-1032                 OPINION FILED: October 15, 2020

                      ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTIONS HAVE BEEN MADE IN THE ABOVE
OPINION:

From pages 6-32, footer section, the font was changed from Times New Roman to
Calibri throughout the appendix.

On page 6, in the form title, “Procedures” has been changed to “Procedure” on line
2.

On page 7, paragraph H, a blank line was inserted after the end of the paragraph.

From pages 29-32, footer section, “Notice of Termination of Collaborative Law
Process” was changed to “Joint Verified Petition and Verified Answer for
Dissolution of Marriage.”

SIGNED: OPINION CLERK